Citation Nr: 1735399	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to extraschedular consideration for service-connected bronchial asthma, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to November 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an increased rating.

In February 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

In April 2014, the Board denied a rating in excess of 30 percent for bronchial asthma and denied extraschedular consideration for the same.  The Veteran appealed the April 2014 Board decision to the Court of Appeals for Veterans Claims (Court).  In a July 2015 Memorandum Decision (single judge), the Court vacated the portion of the Board's decision that found that the Veteran was not entitled to extraschedular consideration for his bronchial asthma.  The case was returned to the Board for adjudication consistent with the July 2015 Memorandum Decision.  In February 2016 the Board again denied extraschedular consideration for bronchial asthma.  The Veteran appealed the February 2016 Board decision to the Court.  In a March 2017 Memorandum Decision (single judge), the Court vacated the Board's decision that found that the Veteran was not entitled to extraschedular consideration for his bronchial asthma.  The case has since been returned to the Board for adjudication consistent with the March 2017 Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required





REMAND

In light of the concerns raised in the July 2015 and March 2017 Memorandum Decisions this matter is remanded for referral to the Director of Compensation and Pension Service for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Refer the appeal to the Director of VA's Compensation Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) (1) (2016), and in accordance with the holding in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




